United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Smithtown, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Deborah G. Helprin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-441
Issued: June 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 20, 2013 appellant, through her attorney, filed a timely appeal from the
September 5, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation effective September 5, 2013 as she refused an offer of suitable work, pursuant to
5 U.S.C. § 8106(c).
On appeal, counsel, citing to Maggie L. Moore2 and 20 C.F.R. § 10.516, contends that
OWCP’s termination decision should be reversed and appellant’s compensation should be
1

5 U.S.C. § 8101 et seq.

2

42 ECAB 484 (1991), reaff d on recon., 43 ECAB 818 (1992).

reinstated with back pay as OWCP failed to issue a 15-day notice allowing her a second chance
to accept the employing establishment’s July 26, 2013 job offer. She argues that appellant’s
decision to retire on disability is a valid reason for her refusal to accept the offered job.
FACTUAL HISTORY
OWCP accepted that on December 3, 2007 appellant, then a 56-year-old letter carrier,
sustained an aggravation of bilateral lower leg osteoarthritis when she lifted a bucket of mail at
work. It authorized total bilateral knee replacement surgery performed on May 20, 2008 by
Dr. Louis C. Romeo, a Board-certified orthopedic surgeon. OWCP paid appellant total disability
compensation.
In medical reports dated June 5 and July 2, 2013, Dr. Hormozan Aprin, a Board-certified
orthopedic surgeon serving as an OWCP referral physician, determined that appellant could
work four noncontinuous hours a day with restrictions. He stated that she required a 15-minute
rest period three times during her 4-hour work period. Dr. Aprin permanently restricted
appellant from standing and walking for an extended period of time, squatting, kneeling, going
up and down high steps of a postal truck, pushing, pulling or lifting over 10 pounds, kneeling,
climbing and operating a motor vehicle at work.
On July 26, 2013 the employing establishment offered appellant a modified letter carrier
position at the employing establishment in Smithtown, New York based on Dr. Aprin’s physical
restrictions. The position involved intermittent walking, sitting, standing, bending, stooping,
reaching above the shoulder and pushing, pulling and lifting up to 10 pounds up to four hours
and up to three breaks as needed within four hours.
In a July 31, 2013 letter to the employing establishment, appellant rejected the modified
letter carrier job offer. She stated that she decided to take disability retirement. Appellant
submitted an election form indicating that she had elected to receive disability retirement
benefits effective July 28, 2013 through the Office of Personnel Management.
By letter dated August 5, 2013, OWCP informed appellant that the offered position of
modified letter carrier dated July 26, 2013 was suitable work as it complied with her medical
limitations. It further informed her that the position remained available to her. OWCP allowed
appellant 30 days to accept or provide a written explanation of her reasons for refusal and
advised that an employee who refuses an offer of suitable work without reasonable cause is not
entitled to compensation under 5 U.S.C. § 8106(c). It stated that, even if she was retired, that
was not a valid reason for refusing a suitable offer of employment.3 Appellant was expected to
accept the offered position and return to work if medically capable. She did not respond.
In a September 5, 2013 decision, OWCP terminated appellant’s wage-loss and schedule
award compensation benefits effective that date on the grounds that she refused an offer of
suitable work. It noted that authorization for further medical treatment continued.

3

See Robert P. Mitchell, 52 ECAB 116 (2000) (where the claimant chose to receive disability retirement benefits
rather than accept a position offered by the employing establishment).

2

LEGAL PRECEDENT
Section 8106(c)(2) of FECA provides that a partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by or secured for the employee is not
entitled to compensation.4 It is OWCP’s burden to terminate compensation under section
8106(c) for refusing to accept suitable work or neglecting to perform suitable work.5 The
implementing regulations provide that an employee who refuses or neglects to work after
suitable work has been offered or secured for the employee has the burden of showing that such
refusal or failure to work was reasonable or justified and shall be provided with the opportunity
to make such a showing before entitlement to compensation is terminated.6 The Board has
recognized that section 8106(c) serves as a penalty provision as it may bar an employee’s
entitlement to future compensation and, for this reason, will be narrowly construed.7
To justify termination, OWCP must show that the work offered was suitable and that
appellant was informed of the consequences of his or her refusal to accept such employment.8 In
determining what constitutes suitable work for a particular disabled employee, OWCP considers
the employee’s current physical limitations, whether the work was available within the
employee’s demonstrated commuting area and the employee’s qualifications to perform such
work.9 OWCP’s procedures state that acceptable reasons for refusing an offered position include
withdrawal of the offer or medical evidence of inability to do the work or travel to the job.10
Section 10.516 of FECA’s implementing regulations provide that OWCP shall advise the
employee that it has found the offered work to be suitable and afford the employee 30 days to
accept the job or present any reasons to counter OWCP’s finding of suitability. If the employee
presents such reasons and OWCP determines that the reasons are unacceptable, it will notify the
employee of that determination and that he or she has 15 days in which to accept the offered
work without penalty. At that point in time, OWCP’s notification need not state the reasons for
finding that the employee’s reasons are not acceptable.11 After providing the 30-day and 15-day

4

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

5

Joyce M. Doll, 53 ECAB 790 (2002).

6

20 C.F.R. § 10.517(a).

7

See Joan F. Burke, 54 ECAB 406 (2003).

8

See Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, supra note 2.

9

20 C.F.R. § 10.500(b).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Job Offer Refusal,
Chapter 2.814.5a (June 2013); see E.B., Docket No. 13-319 (issued May 14, 2013).
11

20 C.F.R. § 10.516.

3

notices, OWCP will terminate the employee’s entitlement to further wage-loss compensation and
schedule award benefits.12 However, the employee remains entitled to medical benefits.13
ANALYSIS
To justify termination of compensation, OWCP, must show that the work offered was
suitable.14 The Board finds that it properly terminated appellant’s compensation on the grounds
that she refused suitable work under 5 U.S.C. § 8106(c)(2).
OWCP accepted that appellant had an aggravation of bilateral lower leg osteoarthritis
while in the performance of duty on December 3, 2007 and authorized total bilateral knee
replacement surgery. It terminated her monetary compensation effective September 5, 2013
based on her failure to accept suitable work.
The Board finds that the offered modified letter carrier position was within appellant’s
physical limitation as set forth by Dr. Aprin on June 5 and July 2, 2013. Dr. Aprin advised that
she could work four noncontinuous hours a day with permanent restrictions, which included no
standing and walking for an extended period of time, squatting, kneeling, going up and down
high steps of a postal truck, pushing, pulling or lifting over 10 pounds, kneeling, climbing and
operating a motor vehicle at work. He also advised that appellant required a 15-minute rest
break three times during her 4-hour work period. There is no indication in the job offer as
written that any of the described duties exceeded Dr. Aprin’s restrictions. There is also no
dispute that appellant meets the qualifications of the position. The Board notes that the offered
job is located at the same facility as her date-of-injury job in Smithtown, New York.
The Board further finds that OWCP complied with its procedural requirements in
advising appellant that the position was found suitable, providing her with the opportunity to
accept the position or provide her reasons for refusing the job offer and notifying her of the
penalty provision of section 8106(c). The Board notes that she never responded to OWCP’s
August 5, 2013 suitability determination letter requesting that she submit evidence supporting
her refusal of the offered employment during the 30-day period specified by the letter. Appellant
did not provide OWCP with any response as to why the position was not suitable. At the time of
termination, there was no medical evidence indicating that she could not perform the duties of
the offered position. The Board finds that OWCP properly terminated appellant’s compensation
benefits on the grounds that she refused an offer of suitable work.
On appeal, counsel cited to Maggie L. Moore15 and 20 C.F.R. § 10.516 in support of her
contention that OWCP’s termination decision should be reversed and appellant’s compensation
should be reinstated with back pay as OWCP failed to issue a 15-day notice allowing appellant a
second chance to accept the employing establishment’s July 26, 2013 job offer. As stated,
12

Id. at § 10.517(b).

13

Id.

14

See cases cited supra, note 8.

15

See supra note 2.

4

appellant did not respond to OWCP’s suitability determination letter within the allotted 30-day
period. Only if she had responded with reasons for refusing the job offer would the additional 15
days be offered. Thus, OWCP was not required to allow appellant an additional 15 days to
accept the employing establishment’s job offer. The Board finds that her arguments are without
merit and appellant failed to provide an acceptable reason for neglecting to work in the suitable
work position.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation effective September 5, 2013 on the grounds that she refused an offer of suitable
work.
ORDER
IT IS HEREBY ORDERED THAT the September 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 24, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

